Exhibit 4.24 Amendment 14 to Agreement dated 26th Dec’08 signed by and between Dr. Reddy’s Laboratories Limited Bollaram Road, Miyapur, Hyderabad 500 049 India (Hereinafter referred to as “Dr. Reddy’s”) and Prana Biotechnology Ltd Level 2, 369 Royal Parade, Parkville Victoria, 3052 Australia (Hereinafter referred to as “Prana”) Dr. Reddy’s and Prana are collectively referred to as the “PARTIES” This amendment will include the following additional and amended clauses in the above mentioned Agreement (plus amendments) and will be in effect from 18 September 2012. 1.
